Per Curiam.

By this action relator seeks to oust respondent from his position as a board member of the Lorain Metropolitan Housing Authority on the ground that such position is incompatible with his position as a commissioner of the Lo-rain County Metropolitan Park District. The case is before the court on an agreed stipulation of facts. This stipulation and the pleadings show that respondent was appointed as a member of the Lorain Metropolitan Housing Authority on December 1, 1959, for a five-year term, and that he was appointed as a park commissioner on December 30, 1961, for a three-year term. It *175is stipulated that respondent is still acting as a park commissioner, and that although he has acted as a member of the Housing Authority from 1959 through December 1, 1964, there is nothing in the pleadings or stipulation to indicate that he has been reappointed as a member of the Housing Authority. The fact is that respondent is not presently a member of the Housing Authority.
Since respondent no longer holds both offices, this case is moot, and the petition is dismissed. Miner v. Witt, Clerk, 82 Ohio St. 237.

Petition dismissed.

Taft, C. J., Zimmerman, Matthias, O’Neill, Herbert, Schneider and Brown, JJ., concur.